67 F.3d 308
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Dolores RAYA, Plaintiff-Appellant,v.MARYATT INDUSTRIES CORPORATION;  Gregory Cornell,Defendants-Appellees.
No. 94-15077.
United States Court of Appeals, Ninth Circuit.
Submitted Aug. 17, 1995.*Decided Sept. 26, 1995.

1
Before:  KOZINSKI and NOONAN, Circuit Judges, and BREWSTER*, District Judge.


2
MEMORANDUM***


3
Dolores Raya appeals the district court's grant of summary judgment for Maryatt Industries Corporation ("Maryatt") in her wrongful discharge action against Maryatt.


4
The district court found that Raya presented insufficient medical evidence of a physical handicap within the meaning of the California Fair Employment and Housing Act to support her handicap discrimination claim.  With regard to Raya's retaliatory discharge claim, the district court found that Raya failed to state a claim under the National Labor Relations Act, 29 U.S.C. Sec. 158;  Title VII, 42 U.S.C. Secs. 2000(e), et. seq.;   California Labor Code Sec. 132a;  or Tameny v. Atlantic Richfield Co., 27 Cal.3d 167 (1980), for wrongful discharge in contravention of public policy.  Raya timely appeals from the district court's grant of summary judgment and award of costs in favor of Maryatt.


5
For the reasons ably stated in the district court's Memorandum and Order of December 3, 1993, the summary judgment in favor of defendant-appellant Maryatt is AFFIRMED.


6
The district court's Amended Judgment of December 23, 1993 allowing Maryatt to recover costs upon remand from Raya's first appeal is AFFIRMED.



*
 The panel unanimously finds this case suitable for decision without oral argument.  Fed.R.App.P. 34(a);  Circuit Rule 34-4


**
 The Honorable Rudi M. Brewster, United States District Judge, Southern District of California, sitting by designation


***
 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3